Exhibit 10.3

 

ARIBA BONUS PLAN

 

EXECUTIVE OFFICERS

 

1. Effective Date and Term. This Plan was adopted by the Compensation Committee
(the “Committee”) of the Board of Directors of Ariba, Inc. (the “Company”) on
December 9, 2005, and is effective for fiscal year 2006 and subsequent fiscal
years. The Plan will continue to apply until it is amended or terminated by the
Committee. The Plan supersedes all prior bonus plans applicable to individuals
who are deemed to be “officers” of the Company for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended (“Executive Officers”). Any other
bonus plan applicable to Executive Officers previously approved by the Committee
is hereby terminated.

 

2. Administration. The Committee administers the Plan and adopts rules and
regulations to implement the Plan. The decisions of the Committee are final and
binding on all parties who have an interest in the Plan.

 

3. Eligibility. Participation in the Plan is limited to Executive Officers.
Participation in the Plan is effective on the day the participant starts in a
bonus-eligible job. Participants must be employed in a bonus-eligible position
before the first day of the last month of the fiscal half-year to be eligible to
participate in the Plan for that fiscal half-year. Bonus payments will be
prorated for participants who become eligible after the start of a fiscal
half-year or for participants who are on a leave of absence or sabbatical for
all or part of a fiscal half-year. A participant may be removed from the Plan at
any time and for any reason, at the Company’s discretion, regardless of whether
he or she remains an officer or employee of the Company.

 

4. Determination of Amounts. The Plan may provide a semi-annual cash bonus that
is paid based on the achievement of pre-determined Company performance
objectives and individual performance factors. The amount of each participant’s
semi-annual bonus is determined as follows:

 

(a) An annual target bonus amount is assigned to the participant by the
Committee as soon as reasonably practicable after the beginning of a fiscal year
or, if later, at the time of his or her hiring. The annual target bonus amount
may be modified from time to time thereafter by the Committee. The semi-annual
target bonus amount is equal to 50% of the annual target bonus amount.

 

(b) Except in the case of the Chief Commercial Officer, one-half of the actual
semi-annual bonus is determined on the basis of the Company’s semi-annual
operating profit score, one-quarter is determined on the basis of the Company’s
semi-annual revenue score, and one-quarter is determined on the basis of
performance and non-financial measures applicable to the participant (the “MBO
Portion”). “Operating profit” means after-tax income excluding
(i) restructuring-related expense, (ii) amortization of acquired core technology
and



--------------------------------------------------------------------------------

in-process R&D, (iii) amortization of goodwill and intangibles and
(iv) amortization of stock-based compensation.

 

(c) As soon as reasonably practicable after the beginning of a fiscal year, the
Committee determines for each fiscal half-year in that year the levels of
operating profit and revenue that will be required for operating profit and
revenue scores of 0.50, 0.75, 1.00 and 2.00. If the level of operating profit or
revenue is less than the level required for a 0.50 score, the score will be
zero. If the level of operating profit or revenue is greater than the amount
required for a 2.00 score, the score will be 2.00. If the amount of operating
profit or revenue falls between the amounts required for a 0.50 score and a 0.75
score, between the amounts required for a 0.75 score and a 1.00 score or between
the amounts required for a 1.00 score and a 2.00 score, then straight-line
interpolation will be used.

 

(d) When the actual amount of operating profit for a fiscal half-year has been
determined, the operating profit score is calculated. Likewise, when the actual
amount of revenue for a fiscal half-year has been determined, the revenue score
is calculated. The weighted-average score for the fiscal half-year equals
one-half of the operating profit score plus one-quarter of the revenue score.
This weighted-average score is multiplied by 75% of each participant’s
semi-annual target bonus amount. The result is the portion of the participant’s
semi-annual bonus based on financial measures (the “Non-MBO Portion”).

 

(e) After the close of each fiscal half-year, the Committee determines the MBO
Portion of each participant’s semi-annual bonus, based on the recommendations of
the Company’s Chief Executive Officer (except in the case of the Chief Executive
Officer).

 

(f) For each participant, the MBO Portion is added to the Non-MBO Portion. The
result is that participant’s semi-annual bonus.

 

(g) All calculations for the second fiscal half-year are performed on a
cumulative full-year basis. The bonus calculated on that basis is then reduced
by the semi-annual bonus already paid for the first fiscal half-year.

 

(h) In the case of the Chief Commercial Officer, the Company’s semi-annual
bookings score is added to the other two scores described above, and each score
has a weight of 25%. As soon as reasonably practicable after the beginning of
the fiscal year, the Committee determines for each fiscal half-year in that year
the amount of bookings that will be required for bookings scores of 0.50, 0.75,
1.00 and 2.00. If the amount of bookings is less than the amount required for a
0.50 score, the score will be zero. If the amount of bookings is greater than
the amount required for a 2.00 score, the score will be 2.00. If the amount of
bookings falls between the amounts required for a 0.50 score and a 0.75 score,
between the amounts required for a 0.75 score and a 1.00 score or between the
amounts required for a 1.00 score and a 2.00 score, then

 

2



--------------------------------------------------------------------------------

straight-line interpolation will be used. The weighted-average score used to
calculate the Chief Commercial Officer’s Non-MBO Portion is the average of the
operating profit, revenue and bookings scores.

 

(i) The Committee may adjust the amount of the Company’s semi-annual operating
profit or semi-annual revenue, or both, to exclude extraordinary expenses or
benefits.

 

5. Payment of Bonuses. Payment of the semi-annual cash bonus (if any) is
targeted for May 31 and November 30. Adjustments to this payment schedule may be
made as business conditions require.

 

6. Employment Requirement. Unless a Severance Agreement between a participant
and the Company provides otherwise, the participant must be employed by the
Company at the time of the bonus payment to receive the semi-annual cash bonus.

 

7. Modification or Termination of the Plan. The Committee reserves the right to
modify, suspend or terminate this Plan at any time. Should an acquisition or
significant business initiative change the operating plan, this Plan may be
modified and a new plan will go into effect at the start of the fiscal half-year
following this event.

 

8. Benefits Unfunded. No amounts awarded or accrued under this Plan will be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder will at all times be an unfunded and unsecured
obligation of the Company. Plan participants will have the status of general
creditors and must look solely to the general assets of the Company for the
payment of their bonus awards.

 

9. Benefits Nontransferable. No Plan participant will have the right to
alienate, pledge or encumber his or her interest in this Plan, and such interest
will not (to the extent permitted by law) be subject in any way to the claims of
the participant’s creditors or to attachment, execution or other process of law.

 

10. No Employment Rights. No action of the Company in establishing the Plan, no
action taken under the Plan by the Committee and no provision of the Plan itself
will be construed to grant any person the right to remain in the employ of the
Company or its subsidiaries for any period of specific duration. Rather, each
employee is employed “at will,” which means that either the employee or the
Company may terminate the employment relationship at any time and for any
reason, with or without cause.

 

3